DARGAN, J.
I fully concur with the court, in reversing the judgment, because I do not consider that the debt was provable under the bankrupt act, at the time the defendant in error was declared a bankrupt; and for the further reason, that the debt due from the guardian to his ward, was of a fiduciary character, and therefore not affected by the act. But I am not of the opinion expressed, that the bankrupt act does not affect debts due to married women, or minors. I think all debts, whether due to married women, or minors, are discharged by the certificate of bankruptcy, unless they be of a fiduciary character.